Title: [Diary entry: 4 October 1786]
From: Washington, George
To: 

Wednesday 4th. Mercury at 68 in the morning—78 at Noon and 72 at Night. Morning clear, and it continued so till near 3 Oclock when it began to rain and continued with little or no intermission untill past 6 Oclock. The Board having agreed to a Petition to be offered to the assemblies of Virga. and Maryland for prolonging the time allowed by Law for improving the Navigation of the river above the Great Falls—Directed the Manager respecting the Winter Work for the hands and having settled and regulated every other matter which came before them broke up about three oclock—when in company with Colos. Fitzgerald & Gilpin, & Mr. Potts I set off home. With much difficulty on acct. of the rising of the Water by the rain of last Night we crossed Difficult run and through a constant rain till I had reached Cameron. I got home a little before 8 oclock where I found my Brother Jno. Auge. Washington.